Citation Nr: 0111003	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00 - 15 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for residuals of injury to 
the lumbar spine.

Entitlement to a compensable rating for residuals of 
compression fracture of the thoracic spine, T7.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Initially, the Board notes that the 
RO has failed to obtain all clinical records of the veteran's 
postservice private and non-VA treatment for his service-
connected thoracic spine disability or any other orthopedic 
disability.  Further, the RO has failed to obtain an executed 
Report of Accidental Injury (VA Form 21-4179) from the 
veteran, a copy of the traffic accident report completed by 
the investigating officer in connection with the veteran's 
1995 automobile accident, a copy of any accident report filed 
by the veteran with his insurance company concerning that 
accident, and all clinical records of the veteran's treatment 
at Rockford Memorial Hospital in connection with his 1995 
injuries

In addition, the RO has failed to obtain all clinical records 
of hospitalization or outpatient treatment at VA medical 
facilities in Rockford, Illinois, and Madison, Wisconsin, 
since service separation, including those cited in the record 
and dated in May and July 1997, September 1998 through 
January 1999, and all VA clinical records subsequent to 
January 1999.  Further, the RO has failed to obtain the 
veteran's records from the Social Security Administration 
(SSA), including any award certificates, Administrative Law 
Judge decisions, and all medical records relied upon by that 
agency in granting SSA disability benefits to the veteran.  
In addition, the RO has failed to request all medical records 
of treatment of the veteran in the possession of the late 
Larry LaPlante, MD, Rockford, Illinois; a copy of a report of 
a pre-employment physical examination undergone by the 
veteran in connection with his employment at One Home 
Service, Rockford, Illinois, as well as any other medical 
records associated with the veteran's treatment while 
employed at that company.  The RO should further ask the 
veteran to provide a complete summary of his postservice 
employment, including complete names, places and dates of 
employment, inclusive, and the RO should obtain any medical 
records associated with the veteran's employment during all 
such periods.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
musculoskeletal disability, VA examination reports must 
specifically address functional loss due to weakness, 
fatigability, or incoordination due to pain on use, including 
use during flare-ups, or pain on movement of a joint as 
provided under  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The RO has 
failed to obtain VA orthopedic and neurologic examinations 
which specifically address functional loss due to weakness, 
fatigability, or incoordination due to pain on use, including 
use during flare-ups, or pain on movement of a joint under  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000) and under the Court's 
holding in  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and 
remand for additional examinations is mandatory.  

The appellant must be notified in writing that he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected compression fracture, 
T7, or for any disability of the thoracic 
or lumbar spine, since service 
separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of the late Larry 
LaPlante, MD, Rockford, Illinois, 
including a request directed to his 
former office location and to any 
succeeding medical practice; as well as 
all clinical records of the veteran's 
treatment at Rockford Memorial Hospital, 
Rockford, Illinois, particularly those 
related to his 1995 injuries.  

2.  The RO should further obtain all 
clinical records pertaining to 
hospitalization or outpatient treatment 
of the veteran at the VA medical 
facilities in Rockford, Illinois, and 
Madison, Wisconsin, since service 
separation, including those cited in the 
current record and dated in May and July 
1997, September 1998 through January 
1999, as well as all VA clinical records 
pertaining to hospitalization or 
outpatient treatment of the veteran 
subsequent to January 1999.  

3.  The RO should ask the veteran to 
provide a complete summary of his 
postservice employment, including 
complete names, places and dates of 
employment, inclusive, and the RO should 
obtain any medical records associated 
with the veteran's employment during all 
such periods.  In addition, the RO should 
obtain a copy of the report of a physical 
examination for employment undergone by 
the veteran in connection with his 
employment at One Home Service, Rockford, 
Illinois, as well as any other medical 
records associated with the veteran's 
medical treatment while employed at that 
company.  

4.  The RO should obtain a completed 
Report of Accidental Injury (VA Form 21-
7189) from the veteran with respect to 
his 1995 automobile accident injury, a 
copy of the traffic accident report 
completed by the investigating officer in 
connection with the veteran's 1995 
automobile accident, and a copy of any 
accident report filed by the veteran with 
his insurance company concerning that 
accident.  Further, the RO should obtain 
the veteran's complete records from the 
Social Security Administration (SSA), 
including any award certificates, 
Administrative Law Judge decisions, and 
all medical records relied upon by that 
agency in granting SSA disability 
benefits to the veteran.  

5.  The appellant must be notified in 
writing that he has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  The 
appellant must be informed in writing 
that the additional evidence requested is 
needed in order to properly review and 
consider his claims, and that failure to 
provide the requested evidence might 
adversely affect the outcome of his 
claims. 

6.  Upon completion of the above-
requested development, the RO should 
schedule special VA orthopedic and 
neurologic examinations of the veteran to 
determine the nature, extent and etiology 
of the any thoracic and lumbar disability 
shown present.  The claims folder must be 
made available to the examiners for a 
complete review prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
magnetic resonance imaging (MRI) studies, 
and the findings reported in detail.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as required under  
38 C.F.R. Part 4,§§ 4.40, 4.45, and 4.59 
(2000), and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examining physicians should 
each be asked to state their opinions, 
with complete rationale, as to (1) 
whether it is at least as likely as not 
that any lumbar spine disability found 
present was caused or worsened by the 
multiple injuries sustained by the 
veteran in a 1995 traffic accident, or 
the result of an altered gait resulting 
from lower extremity injuries sustained 
in that accident; (2) whether it is at 
least as likely as not that any lumbar 
spine disability found present was caused 
or worsened by the veteran's August 1968 
compression fracture of the thoracic 
spine, T7.  In addition, the examiners 
should express their opinions as to the 
impact of the veteran's compression 
fracture of the T7 vertebra upon his 
employability, both prior to his 1995 
accident and currently, based upon the 
medical record.  A complete rationale for 
all opinions expressed must be provided.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners failed to affirmatively 
indicate that they reviewed the veteran' 
claims folder prior to the examination, 
or if any requested medical opinions were 
not provided,  appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a lumbar spine 
disability and entitlement to a 
compensable rating for residuals of 
compression fracture of the thoracic 
spine, T7.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


